                 Case 20-14088-mdc                     Doc 15         Filed 11/13/20 Entered 11/13/20 15:38:37      Desc Main
                                                                      Document     Page 1 of 1




                                              IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                  IN RE: Carolyn A. Bennett                                                 CHAPTER 13
                                                               Debtor(s)
                                                                                            BKY. NO. 20-14088 MDC


                                         ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

                    To the Clerk:

                           Kindly enter my appearance on behalf of COMMUNITY LOAN SERVICING, LLC
                    and index same on the master mailing list.


                                                                                        Respectfully submitted,


                                                                                /s/${s:1:y:_________________________}
                                                                                 Rebecca Solarz
                                                                                 12 Nov 2020, 14:47:42, EST



                                                                                    KML Law Group, P.C.
                                                                                    701 Market Street, Suite 5000
                                                                                    Philadelphia, PA 19106-1532
                                                                                    (215) 627-1322




Document ID: 47a4ec5a13404594fefeb30c1b78f93c898598d999af0c3eb494a1ec4083cc08
